—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered May 15, 1990, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him to a term of 6 to 18 years, unanimously affirmed.
We find that defendant’s bargained for sentence was not excessive, and thus, there is no need for a remand to reconstruct the plea proceeding to determine whether defendant waived his right to appeal the sentence. Concur — Murphy, P. J., Kupferman, Asch, Williams and Tom, JJ.